 



Exhibit 10.62
Form of Non-Qualified Stock Option Agreement
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Agreement (the “Agreement”) is made as of the [___] day of [___20___],
between State Auto Financial Corporation, an Ohio corporation (the “Company”),
and ___(the “Grantee”). The Company hereby grants to the Grantee an option (the
“Option”) to purchase [___] shares (“Option Shares”), for a purchase price per
share (the “Option Price”) of $[___] per share. The fair market value of each of
the Option Shares on the date of grant is $[___] per share. The Option has been
granted pursuant to the State Auto Financial Corporation Amended and Restated
Equity Incentive Compensation Plan, as amended from time to time (the “Plan”),
attached hereto as Exhibit A, and it shall include and be subject to all
provisions of the Plan, which are incorporated herein by reference, and it shall
be subject to the following provisions of this Agreement:

  1.   Vesting Dates & Term. The Option shall be exercisable as follows:

  (i)   [                                        ] [(___)] Option
Shares may be purchased on or after [                    ].     (ii)  
[                                        ] [(___)] Option
Shares may be purchased on or after [                    ].     (iii)  
[                                        ] [(___)] Option
Shares may be purchased on or after [                    ].

     The Option shall not be exercisable for any Option Shares after [ten years
minus one day from grant date], at which date it shall expire.
     2. Method of Exercise. The Option shall be exercisable by written notice
(in substantially the form attached as Exhibit B), delivered in person or by
certified mail to the Secretary of the Company, which shall:

  (a)   state that the Option is thereby being exercised, the number of Option
Shares with respect to which the Option is being exercised, each person in whose
name any certificates for the Option Shares should be registered and his or her
address and social security number;     (b)   be signed by the person or persons
entitled to exercise the Option and, if the Option is being exercised by anyone
other than the Grantee, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations;     (c)   be accompanied by such
representations, warranties or agreements with respect to the investment intent
of such person or persons exercising the Option as the Company may reasonably
request in form and substance satisfactory to counsel for the Company; and

 



--------------------------------------------------------------------------------



 



  (d)   be accompanied by tender to the Company of payment in full for the
Option Shares being purchased as set forth in paragraph 3 hereof.

     3. Payment of Price. Upon exercise of the Option, the Company shall deliver
a certificate or certificates for such of the Option Shares being purchased to
the specified person or persons at the specified time upon receipt of the full
purchase price for such Option Shares: (i) by certified or bank cashier’s or
teller’s check, or (ii) by actual or constructive delivery of eligible Shares
with a fair market value at the time of exercise equal to the total Option Price
of the Option Shares being purchased, or (iii) by any other method of payment or
combination thereof authorized by the Plan.
     4.  Transferability. Pursuant to authority granted to the Committee by the
Plan, the Non-qualified Options that are the subject of this Agreement may be
gifted by the Grantee from time to time to the Grantee’s spouse or to one or
more of the Grantee’s parent(s), spouse, children, grandchildren, nieces, or
nephews or to the Trustee of a trust for the principal benefit of one or more of
such persons or to a partnership whose only partners are one or more of such
persons. If any such Option is gifted, the Option shall continue to be subject
to the terms of the Plan, as amended, and this Option Agreement prior to its
transfer including, without limitation, vesting requirements, restrictions on
transferability and limitations on exercise following termination of employment
or death or disability provided the person receiving the gift of the Option
shall have the same right to exercise as the Grantee who gifted the Option. If
the exemption provided by Rule 16b-3 promulgated under the Securities Exchange
Act of 1934 is amended to eliminate the right of assignment, this Agreement
shall be deemed to be amended to conform to the Rule 16b-3 as respects any
options not assigned as of the date the law would change as to the assignability
of options. Except as set forth above, the Option shall not be transferable by
the Grantee other than by will, by the laws of descent and distribution and
during the lifetime of the Grantee, the Option shall be exercisable (subject to
any other applicable restrictions on exercise) only by the Grantee for his or
her own account. Upon the death of the Grantee, the Option shall be exercisable
(subject to any other applicable restrictions on exercise) only by the Grantee’s
estate (acting through its fiduciary) or by a person(s) who acquired the right
to the Option by gift, as described above, or by bequest or inheritance.
     5. Termination of Employment. Except as set forth below, if the Grantee’s
employment with the Company and its Parent and Subsidiary Corporations
terminates or is terminated for any reason other than retirement (as defined in
the Sate Auto Insurance Companies Employee Retirement Plan), permanent and total
disability (as defined in the Plan) or death, the Grantee (or the Grantee’s
estate, should the Grantee decease following such employment termination) may
exercise the Option to the extent then exercisable within ninety days (90) after
such termination (but in no event after expiration of the original term of the
Option). If the Grantee’s employment with the Company and its Parent and
Subsidiary Corporations terminates or is terminated by reason of retirement,
permanent and total disability (as defined in the Plan), or death, the Option
may be exercised at any time from the date of such termination of employment
(notwithstanding the Vesting Date) until the expiration of the original term of
the Option; provided that if the Grantee dies with less than ninety (90) days
remaining prior to the expiration of the original term, the estate or successors
in interest of such Grantee shall have a period of one hundred eighty (180) days
from the date of death to exercise the Option, regardless of the original
expiration date. If following the termination of the Grantee’s employment with
the Company and its Parent and Subsidiary Corporations due to retirement or
permanent and total disability the Grantee dies, the Grantee’s estate or
successor(s) in interest shall have until the expiration of the original term of
the Option, as set forth in paragraph 1

 



--------------------------------------------------------------------------------



 



hereof, to exercise said Option. If the Grantee’s employment with the Company is
terminated due to illegal conduct engaged in by the Grantee, all Options granted
and not exercised prior to Grantee’s receiving notice of such employment
termination shall terminate.
     6. Restrictions on Exercise. The Option is subject to all restrictions in
this Agreement and in the Plan. As a condition of any exercise of the Option,
the Company may require the Grantee or the Grantee’s successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by counsel for the Company.
     7. Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

     
 
  STATE AUTO FINANCIAL CORPORATION
 
   
Date of Grant:                     , 20___
  By                                                             

ACCEPTANCE OF AGREEMENT
     The Grantee hereby: (a) acknowledges receiving a copy of the Plan, as
amended, which is attached to this Agreement as Exhibit A, and represents that
Grantee is familiar with all provisions of the Plan; (b) accepts this Agreement
and the Option granted under this Agreement subject to all provisions of the
Plan and this Agreement; and agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee.

     
 
 
                                                                                
Grantee
 
   
 
  Date                                                            , 20___

 